           Case 1:17-cr-00403-RA Document 34 Filed 03/05/21 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 3/5/2021


 UNITED STATES OF AMERICA,
                                                                    No. 17-CR-403 (RA)
                                   v.
                                                                          ORDER
               HANIEL SALDANA,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         A VOSR is scheduled for Monday March 8, 2021 at 12:00 p.m. To

access the proceeding, use the following dial-in information:

         Dial-In Number: 888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:     March 5, 2021
           New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
